internal_revenue_service number release date index number ---------------------------------------------- ------------------------------------------ ----------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-130291-06 date october -------------------------------------------- legend oldco ----------------------------------------------------------- --------------------------------------------------- newco ------------------------------------------------------------------------------------------------ statea year1 businessa shareholdera ---------------------------------------------------------------------- ------------------------------------- -------------- ------- ----------------- ----- p sub1 ---------------------- --------------------------------------------------- sub2 --------------------------------------------------- sub3 --------------------------------------------------- ------------------------------- ----------------------------------- plr-130291-06 dear --------------- this letter responds to your authorized representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding the validity of any subchapter_s_election or any election for status as a qualified_subchapter_s_subsidiary a qsub within the meaning of sec_1361 of the internal_revenue_code summary of facts management of oldco has determined that separating oldco assets between two oldco is a statea corporation that uses the accrual_method of accounting and a calendar_year oldco elected s_corporation status in year1 prior to year1 oldco was a c_corporation oldco is engaged in businessa directly and or through subsidiaries three of the oldco subsidiaries sub sec_1 and are each treated as a qsub oldco has outstanding p shares of common_stock and no other stock all the stock in oldco is held by shareholdera corporations that are recognized as two separate entities under the laws of statea will enable oldco to protect certain of its assets protected assets from potential liabilities however oldco desires to have these two state law entities treated as a single entity for federal_income_tax purposes newco is a new corporation being formed by shareholdera under the laws of statea newco will have outstanding solely common_stock prior to the contribution described below newco will have no assets or possibly a minimal amount of assets as described in representation b below and will not have engaged in any activities objectives steps ii and iii will follow step i however it has not yet been determined which of steps ii and iii will occur first the steps are as follows oldco plans to undertake a three step transaction to achieve its business plr-130291-06 step i step ii step iii shareholdera will transfer all the outstanding_stock in oldco to newco the contribution in exchange for all the outstanding_stock in newco thus oldco will be a wholly owned subsidiary of newco and newco will be wholly owned by shareholdera oldco will transfer the protected assets to newco newco will elect the qsub election to have oldco treated as a qsub representations the proposed transaction oldco and newco have made the following representations in connection with a b c d at the first possible opportunity newco will elect to treat oldco as a qsub there will be no delay between the contribution and the qsub election and the election will be made in a manner such that it is effective as of the date of the contribution see sec_1_1361-3 of the income_tax regulations immediately prior to the transaction newco will be engaged in no activity and will hold no assets except newco may hold a minimal amount of assets if the assets are required i for the purpose of paying newco’s incidental_expenses and or in order to maintain newco’s status as a corporation in accord with statea law immediately following the transaction newco together with its qsub oldco will hold all the assets held by oldco immediately prior to the transaction except as further described in this representation c the only change in assets occurring from the transaction will be as a result of oldco and or newco incurring filing accounting legal fees and or other expenses incident to the transaction including the cost of obtaining governmental approvals for the transaction the total of all these transaction costs will be less than one percent of the fair_market_value of the net assets of oldco immediately prior to the transaction all liabilities to which the oldco assets are subject at the time of the transaction and all liabilities of oldco that are properly treated as being assumed by newco in the transaction see sec_357 are liabilities that plr-130291-06 e f i j l were incurred in the ordinary course of business and are associated with the assets held by oldco at the time of the transaction at the time of the transaction neither oldco nor newco will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest in oldco or newco or where pursuant to such right or instrument any person could acquire an equity_interest in oldco or newco there is no plan or intention for either oldco or newco to issue any stock in conjunction with or subsequent to the transaction except for the stock in newco being issued to shareholdera as described in step i g shareholdera will receive solely newco common_stock in the transaction h the exchange ratio of oldco stock for newco stock will be one-for-one thus following the transaction shareholdera will hold the same number of shares of stock in newco that he previously held in oldco the newco shares received by shareholdera will be identical in all respects to the oldco stock for which they are exchanged shareholdera will pay his own and the corporations will pay their own expenses_incurred in connection with the transaction k oldco is an s_corporation within the meaning of sec_1361 and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either oldco or newco there is no plan or intent to terminate the qsub election for oldco it is the intent of oldco newco and shareholdera that following the transaction oldco will at no time be treated as a separate corporation but rather it is intended that at all times oldco will be treated as a part of newco for federal_income_tax purposes m oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 above we rule as follows rulings based solely on the information submitted and the representations set forth plr-130291-06 provided that newco is a corporation that meets the requirements to be a small_business_corporation under sec_1361 newco will be eligible to be treated as an s_corporation within the meaning of sec_1361 as soon as newco acquires all the stock of oldco in the contribution oldco will be eligible to be a qsub provided that the qsub election is made so that oldco becomes a qsub of newco as of the date of the transaction then for federal_income_tax purposes a newco and its subsidiary oldco will be treated as a single entity that is an s_corporation and b the change in the form and identity of the corporation from oldco into newco in the transaction will be treated as an asset acquisition in which there is a transfer by oldco of all its assets to newco in exchange for newco stock and the assumption by newco of oldco liabilities followed by a distribution of the newco stock by oldco to its shareholder see sec_1361 providing that a corporation that is a qsub is not treated as a separate corporation but rather all the assets liabilities and items of income deduction and credit of a qsub will be treated as those of the s_corporation the contribution followed by the qsub election is a reorganization within the meaning of sec_368 oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by oldco upon the transfer of assets to newco in exchange for newco stock and newco’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by newco on the receipt of oldco assets in exchange for newco stock sec_1032 the basis of each asset received by newco will be the same as the basis of such asset in the hands of oldco immediately prior to the transaction sec_362 the holding_period for each of the assets received by newco will include the period during which such asset was held by oldco sec_1223 no gain_or_loss will be recognized by oldco upon the distribution to shareholdera of the newco stock sec_361 no gain_or_loss will be recognized by shareholdera upon receipt of newco stock in exchange for his oldco stock sec_354 plr-130291-06 shareholdera’s basis in the newco stock received will be equal to the basis of the oldco stock surrendered in exchange therefor sec_358 shareholdera’s holding_period for the newco stock received will include the period during which shareholdera held the oldco stock exchanged therefor provided that the oldco stock is held as a capital_asset in the hands of shareholdera on the date of the exchange sec_1223 the transaction does not result in a closing of the tax_year sec_381 of the code and sec_1_381_b_-1 of the income_tax regulations as provided by sec_381 newco will succeed to and take into account as of the date the transaction is consummated all the items of oldco described in sec_381 including any oldco earnings_and_profits or any deficit therein to the extent that the assets of oldco are presently subject_to the built-in_gain provisions of sec_1374 they will continue to be subject_to the built-in_gain provisions of sec_1374 in the hands of newco on the same basis as they were subject_to such provisions in the hands of oldco oldco’s accumulated_adjustments_account as defined in sec_1368 immediately prior to the transaction will be acquired by newco sec_1_1368-2 the transaction which constitutes an f reorganization as provided by ruling above will not result in a termination of oldco’s s election within the meaning of sec_1362 rather oldco’s s election will remain in effect for newco the transaction will not result in any change in the qsub status of sub sec_1 and provided these oldco subsidiaries were qsubs prior to the transaction they will remain qsubs when they become subsidiaries of newco without any qsub election being made by newco caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is expressed regarding the validity of any subchapter_s_election or qsub election procedural statements it is important that a copy of this letter be attached to the federal_income_tax this ruling is directed only to the taxpayers who requested it sec_6110 plr-130291-06 of the code provides that this private_letter_ruling may not be used or cited as precedent return of each taxpayer involved for the taxable_year in which the transactions covered by this letter are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-130291-06 of this ruling letter is being sent to your authorized representative cc _marlene oppenheim___ marlene oppenheim senior counsel branch office of associate chief_counsel corporate pursuant to the power_of_attorney on file in this matter a copy of this letter sincerely
